This is an action to recover damages for personal injuries alleged to have been inflicted on the 19th day of August, 1897. The petition was filed on the 27th day of June, 1899, and was excepted to on the ground that the cause of action was barred by the statute of limitations. The exception was sustained, and the plaintiff having declined to amend, judgment was rendered for the defendant. This judgment was affirmed upon appeal. The action of the Court of Civil Appeals in sustaining the ruling of the trial court is assigned as error in this court.
Under the Revised Statutes of 1895 the cause of action would have been barred in one year. Rev. Stats., art. 3353. But on the 4th day of March, 1897, an act passed by the Legislature was approved by the Governor, which, with its title, reads as follows: "An act to prescribe the time when suits for personal injuries, and for injuries resulting in death, shall be instituted; and to fix the period of limitation in such actions. Section 1. Be it enacted by the Legislature of the State of Texas: There shall be commenced and prosecuted within two years after the cause of action shall have accrued, and not afterwards, all actions or suits in courts of the following description: (1) Actions for injuries done to the person of another. (2) Actions for injuries done to the person of another where death ensued from such injuries; and the cause of action shall be considered as having accrued at the death of the party injured." This act took effect ninety days after the adjournment of the Legislature, which occurred on the *Page 366 
21st day of May, 1897. The statute therefore became a law on the 20th day of August of the same year.
Since the injury is alleged to have occurred on the 19th day of August, it is contended on behalf of defendant in error that the plaintiff's cause of action arose on that day, and that, being an existing cause of action when the new law took effect, the period of the old law applies to the case and not that of the new. We do not find it necessary to determine the correctness of the first proposition, for the reason that we think the second can not be maintained. We therefore concede, for the purpose of this opinion, that the cause of action accrued before the Act of May 4, 1897, took effect.
It can not be doubted that as to all causes of action not actually barred, the Legislature has the power to prolong the period of limitation or to remove the bar altogether. Nor do the comprehensive terms of the act quoted, taken by themselves, leave any doubt as to its meaning. It applies to existing as well as to future causes of action without a saving clause or other qualification whatever. But it is contended that the act in question became a part of the Revised Statutes of 1895 and is to be construed in accordance with the provisions of article 3377, which reads as follows: "No one of the provisions of this title shall be so construed as to revive any claim which is barred by pre-existing laws; and all claims against which limitation under such laws had commenced to run shall be barred by the lapse of time which would have barred them had those laws continued in force; provided, the said time be shorter than that by which they would have been barred by the other articles of this title." To say the least of it, the contention would have been plausible if the Act of 1897 had been passed as an amendment of article 3353, which prescribes the period of limitation for actions for personal injuries. It would then have become a part of the Revised Statutes, and there would have been reason for holding that it was subject to be construed in connection with other provisions of that compilation upon the same subject and to be limited by them. But such is not the case. The act is an independent one. The Revised Statutes are not mentioned in either the title or the body of the act. The purpose of the statute was to enact a new law, and the simple question is, did it operate as a repeal of the former law? It does not expressly repeal the existing law, but did it not impliedly repeal it? The rule upon this subject is thus stated by this court in the case of Rogers v. Watrous, 8 Tex. 62; "A subsequent statute, revising the subject matter of a former one, and evidently intended as a substitute for it, although it contains no express words to that effect, must operate to repeal the former to the extent to which its provisions are revised and supplied. 1 Ashm. R., 179. So, though a subsequent statute be not repugnant in its provisions to a former one, yet if it was clearly intended to prescribe the only rules which should govern it repeals the prior statute. 3 How., U.S.R., 636." See also United States v. Tynen, 11 Wall., 88. Since the statute in its terms embraces all causes of action for personal injuries, whether existing *Page 367 
or future, and contains no exception or qualification whatever, we think it was evidently intended to cover the whole ground as to the period of limitation for such actions and to stand as a substitute of the former law upon that subject. Of necessity, it worked a repeal of the previous legislation and extended the period to the term of two years as to causes of action then existing.
Our conclusion is that the trial court erred in sustaining the special exception to the petition and that the Court of Civil Appeals erred in affirming that ruling. Their judgments are therefore reversed and the cause remanded.
Reversed and remanded.